In The


Court of Appeals


Ninth District of Texas at Beaumont

____________________


NO. 09-06-478 CR

NO. 09-06-479 CR

____________________


MICHAEL ANTHONY SAAB a/k/a MICHAEL ANTHONY SABB, Appellant


V.


THE STATE OF TEXAS, Appellee




On Appeal from the 252nd District Court
Jefferson County, Texas

Trial Cause Nos. 97368 and 98063 




MEMORANDUM OPINION
 Michael Anthony Saab, also known as Michael Anthony Sabb, was convicted and
sentenced on indictments for delivery of a controlled substance.  Saab filed notices of appeal
on October 11, 2006.  The trial court entered certifications of the defendant's right to appeal
in which the court certified that these are plea-bargain cases and the defendant has no right
of appeal.  See Tex. R. App. P. 25.2(a)(2).  The trial court's certifications have been provided
to the Court of Appeals by the district clerk.
	On October 24, 2006, we notified the parties that the appeals would be dismissed
unless amended certifications were filed within thirty days of the date of the notices and
made a part of the appellate records.  See Tex. R. App. P. 37.1.  The records have not been
supplemented with amended certifications.  
	Because certifications that show the defendant has the right of appeal have not been
made part of the records, the appeals must be dismissed.  See Tex. R. App. P. 25.2(d).
Accordingly, we dismiss the appeals for want of jurisdiction.
	APPEALS DISMISSED.
								___________________________
								       DAVID GAULTNEY
									         Justice

Opinion Delivered December 6, 2006
Do Not Publish
Before Gaultney, Kreger, and Horton, JJ.